DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Pat. No. 11038481.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Pat. No. 11038481
Instant Application No. 17342831
1. A method comprising: 
in a headset comprising first and second filters, first and second detection circuits, and a controller: 
receiving an audio signal; 
filtering, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; 
detecting, using said first and second detection circuits, a strength of said chat component and a strength of said game component; and 
controlling, using said controller, a volume setting based on one or both of: 
said detected strength of said chat component, and said detected strength of said game component.
2. The method of claim 1, wherein: said audio signal comprises a left channel signal and a right channel signal; and said detecting a strength of said chat component comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal.
3. The method of claim 2, comprising measuring, by one of said first and second detection circuits, a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal.
4. The method of claim 3, comprising combining, by a combiner circuit of said headset, said left channel signal and said right channel signal resulting in a combined audio signal; and communicating, to said controller, a strength of said combined audio signal over vocal and non-vocal bands.
5. The method according to claim 1, comprising applying, by a gain circuit, a first gain to vocal-band frequencies of said audio signal; and applying, by said gain circuit, a second gain to non-vocal-band frequencies of said audio signal.
6. The method according to claim 5, comprising generating one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is automatically controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component.




7. A system comprising: 

audio processing circuitry comprising first and second filters, first and second detection circuits, and a controller, said audio processing circuitry being operable to: 
receive an audio signal; 
filter, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; 
detect, using said first and second detection circuits, a strength of said chat component as compared to a strength of said game component; and 
control, using said controller, a volume setting based on one or both of: 
said detected strength of said chat component, and said detected strength of said game component.
8. The system of claim 7, wherein: said audio signal comprises a left channel signal and a right channel signal; and said detecting a strength of said chat component comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal.
9. The system of claim 8, wherein said detecting a strength of said game component comprises measurement, by one of said first and second detection circuits, of a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal.
10. The system of claim 9, wherein a combiner circuit of said audio processing circuitry combines said left channel audio signal and said right channel audio signal resulting in a combined audio signal; and communicates a strength of said combined audio signal over vocal and non-vocal bands to said controller.
11. The system of claim 7, wherein said audio processing circuitry is operable to: apply, by a gain circuit, a first gain to vocal-band frequencies of said audio signal; and apply, by said gain circuit, a second gain to non-vocal-band frequencies of said audio signal.
12. The system of claim 11, wherein said audio processing circuitry is operable to: generate one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component.
13. The system of claim 7, wherein said audio processing circuitry is operable to control said volume setting based on a ratio of said detected strength of said chat component to said detected strength of said game component.
14. The system of claim 7, wherein said audio processing circuitry is in a headset.
15. The system of claim 7, wherein said audio processing circuitry is in a game console.
1. A method comprising: 
in an audio subsystem comprising first and second filters, first and second detection circuits, and a controller: 
receiving an audio signal; 
filtering, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; 
detecting, using said first and second detection circuits, a strength of said chat component and a strength of said game component; and 
controlling, using said controller, a volume setting based on one or both of: 
said detected strength of said chat component, and said detected strength of said game component.
2. The method of claim 1, wherein: said audio signal comprises a left channel signal and a right channel signal; and said detecting a strength of said chat component comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal.
3. The method of claim 2, comprising measuring, by one of said first and second detection circuits, a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal.
4. The method of claim 3, comprising combining, by a combiner circuit of said headset, said left channel signal and said right channel signal resulting in a combined audio signal; and communicating, to said controller, a strength of said combined audio signal over vocal and non-vocal bands.
5. The method according to claim 1, comprising applying, by a gain circuit, a first gain to vocal-band frequencies of said audio signal; and applying, by said gain circuit, a second gain to non-vocal-band frequencies of said audio signal.
6. The method according to claim 5, comprising generating one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is automatically controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component.
7. The method according to claim 1, wherein the audio subsystem comprises an audio output device with audio processing circuitry (headset).
8. A system comprising: 
an audio subsystem comprising 
audio processing circuitry comprising first and second filters, first and second detection circuits, and a controller, said audio processing circuitry being operable to: 
receive an audio signal; 
filter, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; 
detect, using said first and second detection circuits, a strength of said chat component as compared to a strength of said game component; and 
control, using said controller, a volume setting based on one or both of: 
said detected strength of said chat component, and said detected strength of said game component.
9. The system of claim 8, wherein: said audio signal comprises a left channel signal and a right channel signal; and said detecting a strength of said chat component comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal.
10. The system of claim 9, wherein said detecting a strength of said game component comprises measurement, by one of said first and second detection circuits, of a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal.
11. The system of claim 10, wherein a combiner circuit of said audio processing circuitry combines said left channel audio signal and said right channel audio signal resulting in a combined audio signal; and communicates a strength of said combined audio signal over vocal and non-vocal bands to said controller.
12. The system of claim 8, wherein said audio processing circuitry is operable to: apply, by a gain circuit, a first gain to vocal-band frequencies of said audio signal; and apply, by said gain circuit, a second gain to non-vocal-band frequencies of said audio signal.
13. The system of claim 12, wherein said audio processing circuitry is operable to: generate one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component.
14. The system of claim 8, wherein said audio processing circuitry is operable to control said volume setting based on a ratio of said detected strength of said chat component to said detected strength of said game component.
15. The system of claim 8, wherein said audio subsystem comprises a headset.
16. The system of claim 8, wherein said audio subsystem comprises one or more speakers.



4.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Pat. No. 10236849.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Pat. No. 10236849
Instant Application No. 17342831
1. A method comprising in a headset comprising a game/chat distinguisher and a volume control circuit: 

receiving a combined-game-and-chat audio signal; 

processing, using said game/chat distinguisher, said combined-game-and-chat audio signal to detect a strength of a chat component of said combined-game-and-chat audio signal and a strength of a game component of said combined-game-and-chat audio signal; and 

automatically controlling, using said volume circuit, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component. 

2. The method of claim 1, wherein: said combined-game-and-chat audio signal comprises a left channel signal and a right channel signal; and said processing of said combined-game-and-chat audio signal comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal. 

3. The method of claim 2, comprising measuring, by said game/chat distinguisher, a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal. 

4. The method of claim 3, comprising combining, by a combiner circuit of said headset, said left channel audio signal and said right channel audio signal resulting in a combined audio signal; and measuring, by said game/chat distinguisher, a strength of said combined audio signal over vocal and non-vocal bands. 
5. The method according to claim 1, comprising applying, by a gain circuit of said volume control circuit, a first gain to vocal-band frequencies of said combined-game-and-chat audio signal; and applying, by said gain circuit, a second gain to a non-vocal-band frequencies of said combined-game-and-chat audio signal. 

6. The method according to claim 5, comprising generating one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is automatically controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component. 





7. A system comprising: audio processing circuitry comprising a game/chat distinguisher, an envelope detector, and a volume control circuit, said audio processing circuitry being operable to: 

receive, at said game/chat distinguisher, a combined-game-and-chat audio signal; 

process, via said envelope detector and said game/chat distinguisher, said combined-game-and-chat audio signal to detect a strength of a chat component of said combined-game-and-chat audio signal and strength of a game component of said combined-game-and-chat audio signal; and 

automatically control, via said volume control circuit, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component. 

8. The system of claim 7, wherein: said combined-game-and-chat audio signal comprises a left channel signal and a right channel signal; and said processing of said combined-game-and-chat audio signal comprises a measurement, by said game/chat distinguisher, of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal. 

9. The system of claim 8, wherein said processing of said combined-game-and-chat audio signal comprises a measurement, by said game/chat distinguisher, of a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal. 

10. The system of claim 9, wherein said processing of said combined-game-and-chat audio signal comprises: a combining, by a combiner circuit of said audio processing circuitry, of said left channel audio signal and said right channel audio signal resulting in a combined audio signal; and measuring, by said game/chat distinguisher, strength of said combined audio signal over vocal and non-vocal bands. 

11. The system of claim 7, wherein said audio processing circuitry is operable to: apply, by a gain circuit of said volume control circuit, a first gain to vocal-band frequencies of said combined-game-and-chat audio signal; and 
apply, by said gain circuit, a second gain to a non-vocal-band frequencies of said combined-game-and-chat audio signal. 

12. The system of claim 11, wherein said volume control circuit of said audio processing circuitry is operable to: generate one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is automatically controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component. 

13. The system of claim 7, wherein said volume control circuit of said audio processing circuitry is operable to automatically control said volume setting based on a ratio of said detected strength of said chat component to said detected strength of said game component. 

14. The system of claim 7, wherein said audio processing circuitry is in a headset. 

15. The system of claim 7, wherein said audio processing circuitry is in a game console.
1. A method comprising: 
in an audio subsystem comprising first and second filters, first and second detection circuits, and a controller: 
receiving an audio signal; 


filtering, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; 
detecting, using said first and second detection circuits, a strength of said chat component and a strength of said game component; and 

controlling, using said controller, a volume setting based on one or both of: 
said detected strength of said chat component, and said detected strength of said game component.

2. The method of claim 1, wherein: said audio signal comprises a left channel signal and a right channel signal; and said detecting a strength of said chat component comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal.


3. The method of claim 2, comprising measuring, by one of said first and second detection circuits, a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal.

4. The method of claim 3, comprising combining, by a combiner circuit of said headset, said left channel signal and said right channel signal resulting in a combined audio signal; and communicating, to said controller, a strength of said combined audio signal over vocal and non-vocal bands.
5. The method according to claim 1, comprising applying, by a gain circuit, a first gain to vocal-band frequencies of said audio signal; and applying, by said gain circuit, a second gain to non-vocal-band frequencies of said audio signal.




6. The method according to claim 5, comprising generating one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is automatically controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component.

7. The method according to claim 1, wherein the audio subsystem comprises an audio output device with audio processing circuitry (headset).
8. A system comprising: 
an audio subsystem comprising audio processing circuitry comprising first and second filters, first and second detection circuits, and a controller, said audio processing circuitry being operable to: 

receive an audio signal; 


filter, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; 
detect, using said first and second detection circuits, a strength of said chat component as compared to a strength of said game component; and 

control, using said controller, a volume setting based on one or both of: 
said detected strength of said chat component, and said detected strength of said game component.

9. The system of claim 8, wherein: said audio signal comprises a left channel signal and a right channel signal; and said detecting a strength of said chat component comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal.


10. The system of claim 9, wherein said detecting a strength of said game component comprises measurement, by one of said first and second detection circuits, of a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal.

11. The system of claim 10, wherein a combiner circuit of said audio processing circuitry combines said left channel audio signal and said right channel audio signal resulting in a combined audio signal; and communicates a strength of said combined audio signal over vocal and non-vocal bands to said controller.




12. The system of claim 8, wherein said audio processing circuitry is operable to: apply, by a gain circuit, a first gain to vocal-band frequencies of said audio signal; and 

apply, by said gain circuit, a second gain to non-vocal-band frequencies of said audio signal.

13. The system of claim 12, wherein said audio processing circuitry is operable to: generate one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component.



14. The system of claim 8, wherein said audio processing circuitry is operable to control said volume setting based on a ratio of said detected strength of said chat component to said detected strength of said game component.


15. The system of claim 8, wherein said audio subsystem comprises a headset.

16. The system of claim 8, wherein said audio subsystem comprises one or more speakers.



5.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Pat. No. 10756691.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Pat. No. 10756691
Instant Application No. 17342831
1. A method comprising in a headset comprising a game/chat distinguisher and a volume control circuit: 

receiving an audio signal; 

processing, using said game/chat distinguisher, said audio signal to detect a strength of a chat component of said audio signal and a strength of a game component of said audio signal; and 



controlling, using said volume circuit, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component. 

2. The method of claim 1, wherein: said audio signal comprises a left channel signal and a right channel signal; and said processing of said audio signal comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal. 


3. The method of claim 2, comprising measuring, by said game/chat distinguisher, a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal. 

4. The method of claim 3, comprising combining, by a combiner circuit of said headset, said left channel audio signal and said right channel audio signal resulting in a combined audio signal; and measuring, by said game/chat distinguisher, a strength of said combined audio signal over vocal and non-vocal bands. 

5. The method according to claim 1, comprising applying, by a gain circuit of said volume control circuit, a first gain to vocal-band frequencies of said audio signal; and applying, by said gain circuit, a second gain to a non-vocal-band frequencies of said audio signal. 

6. The method according to claim 5, comprising generating one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is automatically controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component. 




7. A system comprising: audio processing circuitry comprising a game/chat distinguisher, an envelope detector, and a volume control circuit, said audio processing circuitry being operable to: 

receive, at said game/chat distinguisher, an audio signal; 

process, via said envelope detector and said game/chat distinguisher, said audio signal to detect a strength of a chat component of said audio signal and strength of a game component of said audio signal; and 


control, via said volume control circuit, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component. 

8. The system of claim 7, wherein: said audio signal comprises a left channel signal and a right channel signal; and said processing of said audio signal comprises a measurement, by said game/chat distinguisher, of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal. 

9. The system of claim 8, wherein said processing of said audio signal comprises a measurement, by said game/chat distinguisher, of a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal. 


10. The system of claim 9, wherein said processing of said audio signal comprises: a combining, by a combiner circuit of said audio processing circuitry, of said left channel audio signal and said right channel audio signal resulting in a combined audio signal; and measuring, by said game/chat distinguisher, strength of said combined audio signal over vocal and non-vocal bands. 

11. The system of claim 7, wherein said audio processing circuitry is operable to: apply, by a gain circuit of said volume control circuit, a first gain to vocal-band frequencies of said audio signal; and apply, by said gain circuit, a second gain to a non-vocal-band frequencies of said audio signal. 

12. The system of claim 11, wherein said volume control circuit of said audio processing circuitry is operable to: generate one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component. 

13. The system of claim 7, wherein said volume control circuit of said audio processing circuitry is operable to control said volume setting based on a ratio of said detected strength of said chat component to said detected strength of said game component. 

14. The system of claim 7, wherein said audio processing circuitry is in a headset. 
15. The system of claim 7, wherein said audio processing circuitry is in a game console.
1. A method comprising: 
in an audio subsystem comprising first and second filters, first and second detection circuits, and a controller: 
receiving an audio signal; 

filtering, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; 
detecting, using said first and second detection circuits, a strength of said chat component and a strength of said game component; and 
controlling, using said controller, a volume setting based on one or both of: 
said detected strength of said chat component, and said detected strength of said game component.

2. The method of claim 1, wherein: said audio signal comprises a left channel signal and a right channel signal; and said detecting a strength of said chat component comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal.

3. The method of claim 2, comprising measuring, by one of said first and second detection circuits, a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal.

4. The method of claim 3, comprising combining, by a combiner circuit of said headset, said left channel signal and said right channel signal resulting in a combined audio signal; and communicating, to said controller, a strength of said combined audio signal over vocal and non-vocal bands.


5. The method according to claim 1, comprising applying, by a gain circuit, a first gain to vocal-band frequencies of said audio signal; and applying, by said gain circuit, a second gain to non-vocal-band frequencies of said audio signal.


6. The method according to claim 5, comprising generating one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is automatically controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component.
7. The method according to claim 1, wherein the audio subsystem comprises an audio output device with audio processing circuitry (headset).
8. A system comprising: 
an audio subsystem comprising audio processing circuitry comprising first and second filters, first and second detection circuits, and a controller, said audio processing circuitry being operable to: 
receive an audio signal; 


filter, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; 
detect, using said first and second detection circuits, a strength of said chat component as compared to a strength of said game component; and 
control, using said controller, a volume setting based on one or both of: 
said detected strength of said chat component, and said detected strength of said game component.

9. The system of claim 8, wherein: said audio signal comprises a left channel signal and a right channel signal; and said detecting a strength of said chat component comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal.

10. The system of claim 9, wherein said detecting a strength of said game component comprises measurement, by one of said first and second detection circuits, of a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal.

11. The system of claim 10, wherein a combiner circuit of said audio processing circuitry combines said left channel audio signal and said right channel audio signal resulting in a combined audio signal; and communicates a strength of said combined audio signal over vocal and non-vocal bands to said controller.



12. The system of claim 8, wherein said audio processing circuitry is operable to: apply, by a gain circuit, a first gain to vocal-band frequencies of said audio signal; and apply, by said gain circuit, a second gain to non-vocal-band frequencies of said audio signal.


13. The system of claim 12, wherein said audio processing circuitry is operable to: generate one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component.


14. The system of claim 8, wherein said audio processing circuitry is operable to control said volume setting based on a ratio of said detected strength of said chat component to said detected strength of said game component.



15. The system of claim 8, wherein said audio subsystem comprises a headset.
16. The system of claim 8, wherein said audio subsystem comprises one or more speakers.



6.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Pat. No. 9685922.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

US Pat. No. 9685922
Instant Application No. 17342831
1. A method comprising 
in a headset comprising a game/chat distinguisher and a volume control circuit: 

receiving combined-game-and-chat audio signals generated from a mixing together of a chat audio signal and game audio signals; 

processing, using said game/chat distinguisher, said combined-game-and-chat audio signals to detect strength of a chat component of said combined-game-and-chat audio signals and strength of a game component of said combined-game-and-chat audio signals; and 

automatically controlling, using said volume circuit, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component. 

2. The method of claim 1, wherein: said combined-game-and-chat audio signals comprise a left channel signal and a right channel signal; and said processing of said combined-game-and-chat audio signals comprises a measurement of strength of a vocal-band signal component that is common to said left channel signal and said right channel signal. 
































3. A system comprising: audio processing circuitry comprising a game/chat distinguisher, an envelope detector, and a volume control circuit, said audio processing circuity being operable to: 

receive, at said game/chat distinguisher, combined-game-and-chat audio signals generated from a mixing together of a chat audio signal and game audio signals; 

process, via said envelope detector and said game/chat distinguisher, said combined-game-and-chat audio signals to detect strength of a chat component of said combined-game-and-chat audio signals and strength of a game component of said combined-game-and-chat audio signals; and 

automatically control, via said volume control circuit, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component. 

4. The system of claim 3, wherein: said combined-game-and-chat audio signals comprise a left channel signal and a right channel signal; and said processing of said combined-game-and-chat audio signals comprises a measurement, by said game/chat distinguisher, of strength of a vocal-band signal component that is common to said left channel signal and said right channel signal. 

5. The system of claim 4, wherein said processing of said combined-game-and-chat audio signals comprises a measurement, by said game/chat distinguisher, of strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal. 

6. The system of claim 5, wherein said processing of said combined-game-and-chat audio signals comprises: a combining, by a combiner circuit of said audio processing circuitry, of said left channel audio signal and said right channel audio signal resulting in a combined audio signal; and measuring, by said game/chat distinguisher, strength of said combined audio signal over vocal and non-vocal bands. 

7. The system of claim 3, wherein said audio processing circuitry is operable to: apply, by a gain circuit of said volume control circuit, a first gain to vocal-band frequencies of said combined-game-and-chat audio signals; and apply, by said gain circuit, a second gain to a non-vocal-band frequencies of said combined-game-and-chat audio signals. 

8. The system of claim 7, wherein said volume control circuit of said audio processing circuitry is operable to: generate one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is automatically controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component. 

9. The system of claim 3, wherein said volume control circuit of said audio processing circuitry is operable to automatically control said volume setting based on a ratio of said detected strength of said chat component to said detected strength of said game component. 

10. The system of claim 3, wherein said audio processing circuitry is in a headset. 

11. The system of claim 3, wherein said audio processing circuitry is in a game console.
1. A method comprising: 
in an audio subsystem comprising first and second filters, first and second detection circuits, and a controller: 
receiving an audio signal; 




filtering, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; 
detecting, using said first and second detection circuits, a strength of said chat component and a strength of said game component; and 
controlling, using said controller, a volume setting based on one or both of: 
said detected strength of said chat component, and said detected strength of said game component.

2. The method of claim 1, wherein: said audio signal comprises a left channel signal and a right channel signal; and said detecting a strength of said chat component comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal.
3. The method of claim 2, comprising measuring, by one of said first and second detection circuits, a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal.
4. The method of claim 3, comprising combining, by a combiner circuit of said headset, said left channel signal and said right channel signal resulting in a combined audio signal; and communicating, to said controller, a strength of said combined audio signal over vocal and non-vocal bands.
5. The method according to claim 1, comprising applying, by a gain circuit, a first gain to vocal-band frequencies of said audio signal; and applying, by said gain circuit, a second gain to non-vocal-band frequencies of said audio signal.
6. The method according to claim 5, comprising generating one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is automatically controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component.
7. The method according to claim 1, wherein the audio subsystem comprises an audio output device with audio processing circuitry (headset).
8. A system comprising: 
an audio subsystem comprising audio processing circuitry comprising first and second filters, first and second detection circuits, and a controller, said audio processing circuitry being operable to: 
receive an audio signal; 





filter, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; 
detect, using said first and second detection circuits, a strength of said chat component as compared to a strength of said game component; and 

control, using said controller, a volume setting based on one or both of: 
said detected strength of said chat component, and said detected strength of said game component.

9. The system of claim 8, wherein: said audio signal comprises a left channel signal and a right channel signal; and said detecting a strength of said chat component comprises a measurement of a strength of a vocal-band signal component that is common to said left channel signal and said right channel signal.



10. The system of claim 9, wherein said detecting a strength of said game component comprises measurement, by one of said first and second detection circuits, of a strength of a non-vocal-band signal component that is common to said left channel signal and said right channel signal.

11. The system of claim 10, wherein a combiner circuit of said audio processing circuitry combines said left channel audio signal and said right channel audio signal resulting in a combined audio signal; and communicates a strength of said combined audio signal over vocal and non-vocal bands to said controller.




12. The system of claim 8, wherein said audio processing circuitry is operable to: apply, by a gain circuit, a first gain to vocal-band frequencies of said audio signal; and apply, by said gain circuit, a second gain to non-vocal-band frequencies of said audio signal.



13. The system of claim 12, wherein said audio processing circuitry is operable to: generate one or more control signals that control said first gain and said second gain, wherein a state of said one or more control signals is controlled in response to one or both of: said detected strength of said chat component, and said detected strength of said game component.



14. The system of claim 8, wherein said audio processing circuitry is operable to control said volume setting based on a ratio of said detected strength of said chat component to said detected strength of said game component.


15. The system of claim 8, wherein said audio subsystem comprises a headset.

16. The system of claim 8, wherein said audio subsystem comprises one or more speakers.




Allowable Subject Matter
Claims 1-16 would be allowable once the nonstatutory obviousness-type double patenting rejections have been overcome and the following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, Bonanno (US Pub. 20100040240) discloses a method comprising in a headset comprising a volume control circuit: receiving an audio signal; processing said audio signal to detect a strength of a chat component of said audio signal and a strength of a game component of said audio signal; and controlling, using said volume circuit, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component.  
However, Bonanno fails to teach the combination of a method comprising:  in an audio subsystem comprising first and second filters, first and second detection circuits, and a controller:  receiving an audio signal; filtering, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; detecting, using said first and second detection circuits, a strength of said chat component and a strength of said game component; and controlling, using said controller, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component.
Regarding independent claim 8, the closest prior art of record, Bonanno discloses a system comprising: audio processing circuitry comprising a volume control circuit, said audio processing circuitry being operable to: receive an audio signal; process said audio signal to detect a strength of a chat component of said audio signal and strength of a game component of said audio signal; and control, via said volume control circuit, a volume setting based on one or both of: said detected strength of said chat component, and said detected strength of said game component.  
However, Bonanno fails to teach the combination of a system comprising:  an audio subsystem comprising audio processing circuitry comprising first and second filters, first and second detection circuits, and a controller, said audio processing circuitry being operable to:  receive an audio signal; filter, using said first and second filters, said audio signal into a chat component of said audio signal and a game component of said audio signal; detect, using said first and second detection circuits, a strength of said chat component as compared to a strength of said game component; and control, using said controller, a volume setting based on one or both of:  said detected strength of said chat component, and said detected strength of said game component.  The distinct features, as disclosed in independent claims 1 and 8 render the claims allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)270-7697.  The examiner can normally be reached on 9 AM - 5 PM, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654